Exhibit 10.19

LICENSE AND INVESTMENT AGREEMENT

This License and Investment Agreement (the “Agreement”) dated as of the last
date signed as set forth on the signature page hereto (“Effective Date”) between
QuinStreet, Inc., a Delaware corporation (“QuinStreet”), TownB Corporation, a
Delaware corporation (“TownB”) and Bronwyn Syiek (“Ms. Syiek”) (each a “Party”
and collectively the “Parties”).

WHEREAS, QuinStreet owns findsmithGROUPS (“FSG”), a technology that web-enables
online communities (the “FSG Business”);

WHEREAS, TownB desires to obtain and QuinStreet has agreed to grant to TownB a
license to the Know-How (as defined below) for use by TownB in its current and
future businesses primarily in the field of online communities (collectively
“TownB’s Business”); and

WHEREAS, Bronwyn Syiek, QuinStreet’s President and a member of QuinStreet’s
board of directors, is a principal of TownB and has disclosed her interest in
TownB and its Business to QuinStreet.

NOW, THEREFORE, for good and valuable consideration (including the mutual
promises set forth herein), the receipt and sufficiency of which is hereby
acknowledged by both parties, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Definitions. The following terms, as used herein, have the
following meanings:

“Confidential Information” means any non-public, confidential or proprietary
information relating to a disclosing party, whether or not technical in nature,
including any information that is designated by the disclosing party as
Confidential Information at the time of its disclosure, either by a written or
visual confidentiality designation, or orally. Notwithstanding the foregoing,
“Confidential Information” does not include information, technical data or
know-how which: (i) is in the public domain at the time of disclosure or becomes
available thereafter to the public without restriction, and in either case not
as a result of the act or omission of the receiving party; (ii) is rightfully
obtained by the receiving party from a third party without restriction as to
disclosure; (iii) is lawfully in the possession of the receiving party at the
time of disclosure by the disclosing party and not otherwise subject to
restriction on disclosure; (iv) is approved for disclosure by prior written
authorization of the disclosing party; or (v) is developed independently and
separately by a Party without use of the disclosing party’s Confidential
Information.

“Know-How” means all trade secrets, methods, procedures, formulas, processes and
general knowledge of Ms. Syiek related to the FSG Business, in each case:
(i) solely to the extent used by FSG in the development or operation of any part
of the FSG Business; (ii) which are held in the unaided memory of Ms. Syiek; and
(iii) which are owned or licensable by QuinStreet or any affiliate of QuinStreet
at the effective date of this Agreement.



--------------------------------------------------------------------------------

ARTICLE 2

GRANT OF LICENSE

Section 2.01. License. QuinStreet hereby grants to TownB a perpetual, fully
paid-up, irrevocable, non-exclusive, non-transferable and non-sublicensable
worldwide license to use the Know-How in connection with the development and
operation of TownB’s Business (the “License”) subject to the terms and
conditions herein; provided that TownB may sublicense the Know-How to the extent
reasonably necessary to conduct TownB’s Business and at all times consistent
with the scope of the License.

Section 2.02. Acknowledgement. QuinStreet acknowledges and agrees that to the
extent (if any) that Ms. Syiek and/or TownB commenced using any of the Know-How
prior to the Effective Date, QuinStreet hereby consents to any such prior use
under the terms and conditions of this Agreement. Ms. Syiek and TownB
acknowledge and agree that to the extent (if any) that either of them used any
of the Know-How prior to the Effective Date, any such use shall be on the terms
and conditions of this Agreement as if this Agreement had been in effect when
such use commenced.

Section 2.03. Reservation of Rights. TownB acknowledges that (i) the License is
the only license granted to TownB with respect to the Know-How and (ii) without
limitation to the preceding sub-clause, no other licenses whatsoever have been
granted, expressly, or by implication or estoppel, by the provisions of this
Agreement, including any license to Internet domains, trademarks, copyright or
other intellectual property rights embodied in any software, technology or
tangible media that is owned by QuinStreet. Any and all rights in and to the
Know-How possessed by QuinStreet and not expressly granted to TownB are reserved
and retained by QuinStreet. TownB shall not, and shall not permit its employees,
agents or representatives to, allow any third party to use or have access to any
Know-How except to the extent reasonably necessary for the furtherance of
TownB’s Business and at all times consistent with the scope of the License.

ARTICLE 3

CONSIDERATION

Section 3.01. Consideration. In consideration of the License, on or before
September 6, 2012, TownB shall issue or cause to be transferred to QuinStreet
shares of its voting common stock representing a 15 percent ownership interest
of TownB (based on the number of TownB’s fully diluted shares of capital stock
outstanding as of the date of issuance or transfer).

Section 3.02. Transfers by Ms. Syiek.

(a) For so long as QuinStreet owns capital stock of TownB, Ms. Syiek agrees
that, if she proposes to sell or otherwise transfer to a third party any of her
shares of TownB’s capital stock other than with respect to a Permitted Transfer
(as defined below), she shall, first deliver to QuinStreet a written notice (a
“Stockholder Notice”) stating in good faith the terms and conditions of the
proposed sale or transfer, including, without limitation, the nature of the
offer or transfer, the consideration to be paid, and the name and address of
each prospective purchaser

 

License & Investment Agt    2   



--------------------------------------------------------------------------------

or transferee. Within fifteen (15) business days after receipt of such
Stockholder Notice, QuinStreet shall have the first right, but not the
obligation, to elect by written notice to Ms. Syiek (“QuinStreet Notice”) to
purchase all (but not less than all) of the shares of TownB’s capital stock
subject to the Stockholder Notice, upon the price and terms of payment and other
terms and conditions designated in the Stockholder Notice (“ROFR Shares”). In
the event that QuinStreet elects to purchase the ROFR Shares hereunder, the sale
and purchase of the ROFR Shares shall be closed between the Parties no later
than thirty (30) calendar days following the date of the QuinStreet Notice. For
purposes of this Agreement, a “Permitted Transfer” by Ms. Syiek is a transfer
made for bona fide estate planning purposes to Ms. Syiek’s ancestors,
descendants, siblings or spouse or to trusts for the benefit of such persons or
Ms. Syiek (each, a “Permitted Transferee”); provided that the Permitted
Transferee shall furnish QuinStreet and TownB with a written agreement to be
bound by and comply with all provisions of this Agreement as if such person or
trust was Ms. Syiek.

(b) If QuinStreet has declined to exercise its right of first refusal described
in Section 3.02(a), QuinStreet shall have the right, exercisable upon written
notice to Ms. Syiek within fifteen (15) days after receipt of the Stockholder
Notice, to participate in such sale of the Shares on a pro rata basis on the
same terms and conditions as those set forth in the Stockholder Notice. To the
extent QuinStreet exercises such right of participation, the number of Shares
that Ms. Syiek may sell in the transaction shall be correspondingly reduced.

(c) If any transaction in connection with which a notice is required pursuant to
this Section 3.02 provides for the payment of non-cash consideration, QuinStreet
may pay the consideration in cash equal to QuinStreet’s good faith determination
of the present fair market value of the non-cash consideration to be provided by
the purchaser or transferee in the transaction.

(d) If QuinStreet elects not to purchase the ROFR Shares subject to any notice
pursuant to Section 3.02(a), Ms. Syiek may, subject to Section 3.02(b),
consummate the transaction contemplated by such notice within sixty (60) days
following the earlier of (i) the date on which QuinStreet provides written
notice of such election not to purchase or (ii) the expiration of the applicable
election period as provided herein, whichever is earlier; provided however that
the transaction is made in all material respects at the price and terms
designated in the Stockholder Notice.

Section 3.03 Transactions Involving TownB.

(a) For so long as QuinStreet owns capital stock of TownB and has not sold any
of its interest, TownB agrees that, if TownB proposes to issue additional shares
of its capital stock, TownB shall provide written notice of the same to
QuinStreet to ensure that QuinStreet has the opportunity to invest in the TownB
issuances so as to maintain its 15%, or lower at QuinStreet’s sole discretion,
ownership interest in TownB, on the same terms and conditions of the proposed
issuance. QuinStreet shall advise TownB in writing as to whether it wishes to
invest in such issuance within fifteen (15) business days of such notice from
TownB. To the extent that QuinStreet elects to not invest in the proposed
issuance, TownB shall have six (6) months from the end of the notice period to
close the proposed stock issuance. If TownB does not close within this period,
QuinStreet shall be offered another opportunity to invest in the issuance to

 

License & Investment Agt    3   



--------------------------------------------------------------------------------

maintain its ownership percentage. This Section does not apply to issuance of
the initial founder’s shares to Ms. Syiek or to Kimarie Matthews prior to the
Effective Date of this Agreement or shares to employees or other service
providers in exchange for bona fide services to TownB under a duly adopted stock
incentive plan of TownB.

(b) For so long as QuinStreet owns capital stock of TownB, TownB agrees that, if
TownB proposes to enter into an agreement or series of related agreements to
transfer all or substantially all of TownB’s assets or to sell shares of its
capital stock constituting greater than 50% of the then total outstanding voting
securities of TownB (a “TownB Transaction”), TownB shall within two (2) business
days of determining to make such issuance or transfer, deliver to QuinStreet a
written notice (a “TownB Transaction Notice”) stating in good faith the terms
and conditions of the sale or transfer, including, without limitation, the
nature of the sale or transfer, the consideration to be paid, and the name and
address of each prospective purchaser or transferee. Within fifteen
(15) business days after receipt of such TownB Transaction Notice, QuinStreet
shall have the first right, but not the obligation, to elect by written notice
to TownB (“QuinStreet Notice”) to purchase all (but not less than all) of such
shares of TownB’s capital stock or such assets subject to the TownB Transaction
Notice upon the price and terms of payment designated in the TownB Transaction
Notice. In the event that QuinStreet elects to purchase such shares or assets
hereunder, the sale and purchase of such shares or assets shall be closed
between the Parties no later than thirty (30) calendar days following the date
of the QuinStreet Notice.

(c) If any transaction in connection with which a notice is required pursuant to
Section 3.03 provides for the payment of non-cash consideration, QuinStreet may
pay the consideration in cash equal to QuinStreet’s good faith determination of
the present fair market value of the non-cash consideration to be provided by
the purchaser or transferee in the transaction.

(d) If QuinStreet elects not to purchase the shares or assets subject to any
notice pursuant to Section 3.03(b), as the case may be, then, TownB may
consummate the transaction contemplated by such notice within sixty (60) days
following the earlier of (i) the date on which QuinStreet provides written
notice of such election not to purchase or (ii) the expiration of the applicable
election period as provided herein, whichever is earlier; provided however that
the transaction is made in all material respects at the price and terms
designated in the TownB Transaction Notice.

(e) The foregoing provisions of this Section 3.03 (including all rights of first
refusal hereunder) shall terminate upon the closing date of the initial
underwritten public offering of TownB securities pursuant to an effective
registration statement under the Securities Act of 1933 (as amended)(the “Public
Offering”).

Section 3.04. Drag-along Right.

(a) In the event that a TownB Transaction involves (i) the proposed sale or
other Transfer of all or substantially all of the assets of TownB, or the
proposed sale or other Transfer, whether by direct purchase, merger or
otherwise, of all or substantially all of the outstanding shares of capital
stock of TownB in one or more related transactions to, or (ii) the approval of
such a transaction with, a bona fide third party purchaser or acquirer who in
the good faith

 

License & Investment Agt    4   



--------------------------------------------------------------------------------

judgment of QuinStreet is not a direct competitor of QuinStreet (such Transfer
or transaction, a “Company Sale,” and such purchaser or acquirer, the “Proposed
Purchaser”), then, to the extent QuinStreet elects not to exercise its rights of
first refusal pursuant to Section 3.03 to purchase such shares or assets, TownB
or the transferring stockholders, as the case may be (collectively “Transferring
Stockholders”) shall have the right to require that QuinStreet transfer all of
its shares of capital stock of TownB to the Proposed Purchaser for, or otherwise
vote in favor of the Company Sale with the Transferring Stockholders, at the
same price per share and otherwise on the same terms and conditions as the
Transferring Stockholders with the same class of stock (“Drag-Along Right”). The
Drag-Along Right shall in no way limit QuinStreet’s rights pursuant to
Section 3.03.

(b) Subject to Section 3.03, the closing of any Company Sale shall be held at
the principal offices of TownB or at such other location as TownB and the
Proposed Purchaser shall agree, on the closing date set forth in the Company
Sale Notice. At the closing of any Company Sale, (a) QuinStreet shall deliver
all of its shares of TownB capital stock to the Proposed Purchaser on the same
terms and conditions as the other TownB stockholders with the same class of
stock, and (b) the Proposed Purchaser shall deliver to QuinStreet the purchase
price for its shares of TownB capital stock.

(c) QuinStreet shall execute any customary agreements, certificates,
instruments, or other documents as the Proposed Purchaser may reasonably request
in connection with and customary for the Company Sale; provided, however, that
any such obligation shall be no more burdensome in substance for QuinStreet than
for any other Transferring Stockholder, and provided further, however, that in
no circumstances will QuinStreet be required to accept or assume any liability
to the Proposed Purchaser for any amount in excess of the purchase price paid to
QuinStreet for its TownB capital stock in connection with the Company Sale.

(d) For purposes hereof, “Transfer” collectively means any sale or other
transfer of shares of the capital stock or assets of TownB in a Company Sale,
whether by sale or exchange or by merger or consolidation or corporate
reorganization or other form of acquisition of TownB or its capital stock.

(e) The foregoing provisions of this Section 3.04 shall be applicable to any
purchaser or transferee of any shares of the capital stock of TownB issued to
QuinStreet, and as a condition of any such purchase or transfer, QuinStreet
shall require the proposed purchaser or transferee to agree to become a party to
and be bound by the provisions of this Section 3.04.

(f) The foregoing provisions of this Section 3.04 (including all drag-along
rights hereunder) shall terminate upon the closing date of the Public Offering
of TownB securities.

Section 3.05. Equitable Relief. Each of the Parties acknowledge that its or her
breach of this Section may cause irreparable harm to the other Parties which may
not be compensable by monetary damages, and, accordingly, in the event of a
breach of this Section 3 by a Party, the other Party or Parties shall be
entitled to, in addition to any other remedies that such Party or Parties may
have at law or in equity as a result of any breach of this Section, injunctive
relief requiring the breaching Party to comply with the applicable provisions of
this Section 3.

 

License & Investment Agt    5   



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Mutual Representations and Warranties. Each party represents and
warrants to the other party that: (a) it is duly organized, validly existing and
in good standing under its jurisdiction of organization and has the right to
enter into this Agreement; (b) complete and accurate copies of TownB’s governing
documents have been provided, or prior to the issuance of the shares to
QuinStreet, will be provided to QuinStreet; and (c) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby are within the corporate powers of such party and have been
duly authorized by all necessary corporate action on the part of such party, and
constitute a valid and binding agreement of such party.

Section 4.02. Investor Representations. QuinStreet represents and warrants that
(i) it is an “accredited investor” under U.S. and state securities laws; and
(ii) it is acquiring its shares for investment for its own account and not with
a view to, or for sale or resale in connection with, any distribution of the
security; and QuinStreet understands that the shares are not registered and may
not be resold or transferred except in compliance with U.S. and state securities
laws.

SECTION 4.03. No Other Warranties. THE REPRESENTATIONS AND WARRANTIES PROVIDED
IN THIS ARTICLE 4 ARE THE ONLY WARRANTIES PROVIDED BY QUINSTREET IN RELATION TO
THE KNOW-HOW. QUINSTREET DISCLAIMS ALL IMPLIED GUARANTEES AND WARRANTIES,
INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF CONDITION, QUALITY, PERFORMANCE,
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE AND NON INFRINGEMENT.

ARTICLE 5

TERMINATION

Section 5.01. Term. This Agreement is effective as of the date hereof and
continues in full force and effect unless terminated by the parties in
accordance with this Article (the “Term”).

Section 5.02. Termination by Either Party. Notwithstanding anything in this
Agreement to the contrary, any Party (“non-defaulting party”) may, by written
notice to the other Party or Parties (the “defaulting party”), terminate this
Agreement if any of the following events occurs:

(a) If the defaulting party is in material breach of any provision of this
Agreement and such breach is not cured within 15 days after the first party
gives such other party written notice of such breach detailing the same; or

(b) If the defaulting party (i) becomes insolvent, admits in writing its
inability to pay its debts as they mature, makes an assignment for the benefit
of creditors, or becomes subject to direct control of a trustee, receiver or
similar authority, or (ii) becomes subject to any bankruptcy or insolvency
proceeding under federal, state or foreign statutes which is not rescinded or
dismissed or stayed within sixty (60) days of the commencement of such
proceeding.

 

License & Investment Agt    6   



--------------------------------------------------------------------------------

Section 5.03. Effect of Termination. Notwithstanding any termination of this
Agreement, the provisions of Article 2, Article 4, Article 6 and Article 7 shall
survive termination.

ARTICLE 6

CONFIDENTIALITY

Section 6.01. Confidential Information. TownB and Ms. Syiek shall retain any
Confidential Information of QuinStreet it receives in connection with this
Agreement in the strictest confidence (on a need to know basis) and shall not
disclose such confidential information to any person without QuinStreet’s
express written consent, other than on a need-to-know basis to an employee,
agent or professional advisor of TownB or an affiliate thereof. Notwithstanding
anything to the contrary herein, the obligation to maintain the confidentiality
of Confidential Information shall not apply to the extent that TownB or
Ms. Syiek is required to disclose such confidential information pursuant to law
or a legally enforceable order of, or a request for information from, a court or
judicial body or governmental authority; provided that TownB or Ms. Syiek, as
the case may be, provides written notice to QuinStreet to enable QuinStreet to
seek a protective order or an injunction.

ARTICLE 7

MISCELLANEOUS

Section 7.01. Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including facsimile transmission) and shall
be given,

if to QuinStreet, to:

950 Tower Lane, 6th floor

Foster City, CA 94404

Attention: Legal Department

Telephone: 650-578-7700

Facsimile: 650-350-1423

if to TownB or Ms. Syiek, to:

TownB Corporation

c/o Bronwyn Syiek

111 Baywood Avenue

Hillsborough, California 94010

Telephone: 415-606-6106

 

License & Investment Agt    7   



--------------------------------------------------------------------------------

Section 7.02. Limitation of Liability. OTHER THAN AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE KNOW-HOW IS PROVIDED “AS IS” WITHOUT WARRANTY OF ANY KIND, EITHER
EXPRESS OR IMPLIED, TO THE FULLEST EXTENT PERMISSIBLE PURSUANT TO APPLICABLE
LAW, INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. QUINSTREET SHALL NOT BE
LIABLE FOR ANY DAMAGES RELATED TO OR ARISING FROM TOWNB’S USE OF THE KNOW-HOW.

Section 7.03. Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by all Parties hereto or, in the case of a
waiver, by the Party or Parties against whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 7.04. Expenses. Each Party shall bear its own costs and expenses
incurred in connection with the preparation, negotiation, and entering into of
this Agreement and performance of its obligations under this Agreement.

Section 7.05. Taxes. TownB shall indemnify the QuinStreet, within 10 days after
demand therefor, for any taxes, duties, levies, tariffs or charges of any kind
(including withholding or value added taxes) imposed by any U.S. or foreign
national, state, local or other governmental entity (collectively, “Taxes”)
arising as a result of the grant of the License of the Know-How to TownB
hereunder or the original issuance to QuinStreet of the shares as consideration
therefor, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant governmental entity. An official governmental
certificate as to the amount of such payment or liability delivered to TownB by
QuinStreet shall be conclusive absent fraud or manifest error. In the event
TownB wishes to contest the tax liability, QuinStreet shall provide reasonable
cooperation in connection with the same. The foregoing indemnity shall be
limited to the grant of the License hereunder and shall not be applicable to any
transaction involving the stock or securities of TownB (other than the original
issuance of shares to QuinStreet in consideration for the License of the
Know-How) or any other dealings between the parties, including but not limited
to the exercise of any right of first refusal or drag-along rights.

Section 7.06. No Beneficiaries. This Agreement is for the sole benefit of the
Parties hereto and, except as otherwise contemplated herein, nothing herein
expressed or implied shall give or be construed to give any person, other than
the Parties hereto, any legal or equitable rights hereunder.

 

License & Investment Agt    8   



--------------------------------------------------------------------------------

Section 7.07. Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of California, without regard to the
conflicts of law rules of such state.

Section 7.08. Assignment. Neither this Agreement nor any rights under this
Agreement may be assigned, sublicensed (except as expressly permitted hereunder)
or otherwise transferred by TownB or Ms. Syiek, including by operation of law,
without the prior written consent of QuinStreet, and this Agreement shall
benefit and be binding upon the parties hereto, their respective legal
representatives, successors and assigns.

Section 7.09. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each Party hereto shall have received a
counterpart hereof signed by all of the other Parties hereto.

Section 7.10. Entire Agreement. This Agreement constitutes the entire agreement
among the Parties hereto with respect to the subject matter hereof, and
supersedes all other prior agreements or undertakings with respect thereto, both
written and oral.

Section 7.11. Construction. Headings are for ease of reference only and shall
not form a part of this Agreement. This Agreement has been negotiated by the
Parties and their respective counsel and will be interpreted fairly in
accordance with its terms and without any strict construction in favor of or
against either Party.

Section 7.12. Severability. If any provision of this Agreement conflicts with
governing law or if any provision is held to be null, void or otherwise
ineffective or invalid by a court of competent jurisdiction, (a) such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the parties in accordance with applicable law, and (b) the
remaining terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect.

Section 7.13. Further Assurances. Each of the Parties covenants and agrees on
behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
action as may be required by law or reasonably necessary to effectively carry
out the purposes of this Agreement.

[Signature Page Follows]

 

License & Investment Agt    9   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

QUINSTREET, INC.

By:

  /s/ Kenneth M. Siegel  

 

  Name: Kenneth M. Siegel   Title: SVP & General Counsel   Date Signed: August
22, 2012

 

TOWNB CORPORATION

By:

  /s/ Bronwyn Syiek  

 

  Name: Bronwyn Syiek   Title: President   Date Signed: August 23, 2012

 

Bronwyn Syiek

/s/ Bronwyn Syiek

        Date Signed: August 23, 2012

 

License & Investment Agt    10   